Title: Expense Account as Delegate in Congress, 20 December 1781
From: Madison, James
To: 

 


1781.


From Sepr. 20 to Decr. 20—1781.








Pena. Curry.


Pena. Curry.


Sepr. 25.
To cash arising from a bill drawn Sepr. 13.
}
 87—5—3

By balance due Sepr. 20




in my favr. for £100 by T. Pleasants Agt.
Decr. 20.
By Board &c. including liquors &c
£85—13—2



for Mr. Ross, on R: Morris 60 days sight

By Expence of 2 Horses
 19— 5— 


Novr. 5.
To cash recd. of T. Pleasants

 12— —

By washing £6—11 — 2 Cord Wood £5
 11—11  



To do. rcd. of do

 23— —

By allowance for 91 days at 






£122—5—3





